DETAILED ACTION
Applicant: RAMIREZ SABAG, Jetzabeth & TREJO REYES, Jose Francisco
Assignee: Instituto Mexicano del Petroleo
Attorney: Jason P. MUELLER (Reg. No.: 58,603)
Filing: Non-Provisional Application filed 06 November 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-12 are currently pending before the Office.

Priority
The instant application claims foreign priority to MX/A/2019/013353 filed 08 November 2019.

Information Disclosure Statement
The instant application does not include an information disclosure statement (IDS).

Specification
The disclosure is objected to because of the following informalities: 
Page 5, Lines 10 & 13 – include the phrases “Figure 5illustrates” and “Figure 6illustrates” which should be amended to provide a space between the numbers and “illustrates”.
Page 8, Line 14 – includes the phrase “21.- shot for trailer” which is unclear since it is unknown what a “shot” for a trailer would be.
Page 11, Lines 3-4 – includes the phrase “Choice of type of centrifuge (1lt or 10 ml capacity), centrifuge, phase separation” which appears to repeat “centrifuge” twice and is missing a conjunction to connect the terms.
Appropriate correction is required.

Claim Objections
Claims 7-12 are objected to because of the following informalities:  Claim 7 includes an extra space between “analysis” and “system” (claims 8-12 inherit this objection) and claim 12 includes the term “processaccording” which should be amended to provide a space between “process” and “according”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “a first section A; a second section B; one or more radioactive tracers in the first section A; and one or more chemical tracers in the second section B; wherein the first section A and the second section B are associated with two vehicles which have been joined together” which is indefinite for multiple reasons: first, it is unclear if “first section A”/”second section B” refers to a particular medium (i.e. an oil sample, a liquid, a portion of a liquid, etc.), to a particular structure (i.e. laboratory equipment, canister, container, etc.), to a particular location (i.e. one of the two vehicles, a particular part of one of the two vehicles, in both vehicles, etc.), or other relationships or status of the “tracers”.  Second, it is unclear how the “sections” are “associated with two vehicles”, or if both vehicles are necessary to the “analysis of tracers” including “first section A”/”second section B” since the Specification discloses one of the two vehicles to be a “sleeping trailer” (Fig. 5; Pg. 5, Ln. 10).  The claim should be amended to define the relationships between the “tracers”, “first section A”, “second section B”, and the “two vehicles”.  Claims 2-6 inherit this rejection.  For purposes of examination, the Examiner will assume that a medium or structure capable of holding or transporting the “tracers” will correspond to the claimed “sections” and vehicles that may be used for “an analysis of tracers” or a mobile laboratory will correspond to the claimed “two vehicles”.

    PNG
    media_image1.png
    683
    435
    media_image1.png
    Greyscale

Claim 4 includes the phrase “the system improves a time needed to produce a sequence of sample values in situ” which is indefinite since it is unclear what the “system” and “time” is being compared to in order to define the “improve[ment]” in “time”.  Further detail should be added to define how the “system improves a time” or what the “system” is being compared to result in a “improve[ment]” in “time”.
Claim 6 includes the phrase “an on-line measurement system of radioactive tracers at ahead of an oil well” which is indefinite since it is unclear if “ahead” is referring to a relational timing of the measurement or drilling or if it is a typographical error and should be “a head of an oil well”.
Claim 7 includes the phrase “a first subprocess A . . . a second subprocess B . . . wherein the first subprocess A and the second subprocess B are performed in two vehicles which have been joined together” which is indefinite since it is unclear how the “subprocesses” are “associated with two vehicles”, or if both vehicles are necessary to the “analysis system of tracers” including “first subprocess A”/”second subprocess B” since the Specification discloses one of the two vehicles to be a “sleeping trailer” (Fig. 5; Pg. 5, Ln. 10).  The claim should be amended to define the relationships between the “tracers”, “first subprocess A”, “second subprocess B”, and the “two vehicles”.  Claims 8-12 inherit this rejection.  For purposes of examination, the Examiner will assume that vehicles that may be used for “an analysis of tracers” or a mobile laboratory will correspond to the claimed “two vehicles”.
Claim 12 includes the phrase the “process . . . further comprising a treatment of an aqueous phase, a treatment of an organic phase and a chromatographic method” which is indefinite for multiple reasons: first, it is unclear if all of “a treatment of an aqueous phase, a treatment of an organic phase and a chromatographic method” are required or if it is list “comprising” one of the three treatments/method.  Second, it is unclear if the “treatment of an aqueous phase, a treatment of an organic phase and a chromatographic method” are limited to “first subprocess A”, “second subprocess B”, both “subprocesses A and B”, or are additional steps in the process in addition to “subprocesses A and B”.  Third, it is unclear the “chromatographic method” refers back to the prior claimed “chromatographic analysis system of tracers” or is a different “chromatographic method”.  If it is the same, then the claim should be amended to more clearly match the prior claim limitation.  If it is different, then further detail should be added to differentiate the “chromatographic analysis system” from the “chromatographic method”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Pat. 5,256,572), Ramirez Sabag et al. (US Pat. 9,835,024), and Henry et al. (US Pat. 7,958,382).
Regarding claim 1, Tang et al. discloses a system (claim 1) for radiochemical and chromatographic analysis of tracers and a process for the radiochemical and chromatographic analysis system of tracers (claim 7) (Tang et al.: Abstract; C.3:L.59-62 residual oil saturations are calculated according to chromatographic theory using the breakthrough quantities and the production function of the tracers.) in situ (C.1:L.6-10), comprising:

    PNG
    media_image2.png
    464
    635
    media_image2.png
    Greyscale


a first section A (C.5:L.37-45 water w/ tracers – water corresponds to the medium/section including the tracer);
a second section B (C.5:L.37-45 – water w/ tracers - water corresponds to the medium/section including the tracer);
one or more radioactive tracers in the first section A (C.4:L.49-54 non-partitioning tracer: carbon 14 tagged alcohols; C.5:L.37-45); and
one or more chemical tracers in the second section B (C.4:L.41-47 partitioning tracer: tritiated tagged alcohols, e.g. ethanol; C.5:L.37-45);
wherein the first section A (C.4:L.49-54; C.5:L.37-45) and the second section B (C.4:L.41-47; C.5:L.37-45) are associated with the system (C.1:L.6-10; C.3:L.29-62 tracers w/ different partition coefficients allow the determination of residual oil saturation using chromatographic theory).
However, Tang et al. fails to disclose real time analysis and two vehicles joined together.
In a related field of endeavor, Ramirez Sabag et al. discloses a system for radiochemical analysis of tracers (Ramirez Sabag et al.: Fig. 1; C.5:L.15-31) utilizing an online measurement system (SML) capable of measuring the concentration of tracer in real time (C.5:L.15-31) with the benefit of measuring continuously to prevent extrapolation and interpolation errors (C.5:L.15-31).

    PNG
    media_image3.png
    538
    758
    media_image3.png
    Greyscale

In view of the ability to prevent extrapolation and interpolation errors by utilizing a online measurement system for continuous measurements of tracers as is disclosed in Ramirez Sabag et al. at Column 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ramirez Sabag et al. with the teachings of Tang et al. to prevent interpolation and interpolation errors by monitoring tracers continuously in real time.  However, Tang et al. and Ramirez Sabag et al. fail to disclose two vehicles joined together.
In a related field of endeavor, Henry et al. discloses a mobile laboratory (Henry et al.: Fig. 1) including a working laboratory environment with necessary equipment (Fig. 1; C.3:L.11-25) and safety features (C.5:L.36-C.6:L.23) to perform analysis at remote sites (C.3:L.11-C.4:L.17) wherein the laboratory equipment is associated with two vehicles (C.3:L.59-C.4:L.17 all hazards receipt facility (AHRF) trailer transportable by a semi-tractor vehicle) which have been joined together (Fig. 1; C.3:L.59-C.4:L.17).

    PNG
    media_image4.png
    430
    666
    media_image4.png
    Greyscale

In view of the ability to provide a working laboratory with equipment for analysis and safety features to remote areas as is disclosed in Henry et al. at Figure 1 and Columns 3-6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Henry et al. with the teachings of Tang et al. & Ramirez Sabag et al.to provide a working laboratory with safety features to remote locations utilizing a trailer that may be transported over highways.

Regarding claim 4, Tang et al. and Ramirez Sabag et al. further disclose wherein  the system improves a time needed to produce a sequence of sample values in situ (Tang et al.: C.1:L.6-10; C.3:L.59-62; Ramirez Sabag et al.: Fig. 1; C.5:L.15-31).
Regarding claim 5, Tang et al. and Ramirez Sabag et al. further disclose wherein the system considers results prepared during the in situ testing and in real time (Tang et al.: C.1:L.6-10; C.3:L.59-62; Ramirez Sabag et al.: Fig. 1; C.5:L.15-31).
Regarding claim 6, Tang et al. and Ramirez Sabag et al. further disclose the system further comprising an on-line measurement system (Ramirez Sabag et al.: Fig. 4; C.7:L.26-35 data control cabinet, Point B, as well as hoses to supply fluid flow from the well head, Point C, and the hose section of the fluid outlet system; C.8:L.11-22) of radioactive tracers at ahead of an oil well (Tang et al.: Abstract; Ramirez Sabag et al.: C.15:L.9-20 real-time analysis of tracer, including Cobalt 57 radioactive tracer) that measures a concentration in a discharge line of the well in real time (Fig. 4; C.7:L.26-35 discharge line).
Regarding claim 8, Tang et al. and Ramirez Sabag et al. further disclose wherein the first subprocess A (Tang et al.: C.1:L.6-10; Ramirez Sabag et al.: Fig. 1; C.5:L.15-31) comprises the following steps: A.I. assembling a system for on-line measurement of radioactive tracers at the head of an oil well (Tang et al.: Abstract; C.1:L.6-10; Ramirez Sabag et al.: Fig. 1 stage I; C.7:L.26-35; C.15:L.9-20); A. II. installing the on-line measurement system in the oil well (Ramirez Sabag et al.: Fig. 1 stage II; C.5:L.15-31); A.III. verifying operating pressures of the on-line measurement system of the radioactive tracers at the head of the oil well (Ramirez Sabag et al.: Fig. 1 stage II-stage III; C.6:L.3-C.7:L.6 database of well pressure & production data and then modeling and implementation of online monitoring system); A. IV. starting up and configuring the on-line measurement system of radioactive tracers at the head of the oil well; implementing testing of information being transferred; scheduling the on-line measurement system according to the test design and commissioning the on-line measurement system before the injection of tracers (Ramirez Sabag et al.: Fig. 1 stage IV; C.7:L.7-61): A.V. monitoring measurements taken by the on-line measurement system, in situ and in real time (Ramirez Sabag et al.: Fig. 1 stages V-VI; C.7:L.62-C.8:L.60), and; A.VI. disassembling the on-line measurement system at the head of the oil well (the eventual disassembling of the system is inherent since it must eventually taken down and it would be obvious to reuse the expensive equipment).
Regarding claim 10, Tang et al. and Ramirez Sabag et al. further disclose wherein results of the analysis are verified using a mass balance (Tang et al.: C.6:L.50-C.7:L.42 mass balance) as part of the real-time measurement (Ramirez Sabag et al.: Fig. 1; C.5:L.15-31).
Regarding claim 11, Tang et al. and Ramirez Sabag et al. further disclose the process further comprising the step of incorporating results to the analysis in an automated way in an online system (Sabag et al.: C.5:L.15-31), including a chromatogram of each compound of interest (Tang et al.: Abstract; C.3:L.59-62; Ramirez Sabag et al.: C.6:L.3-15; C.8:L.36-47 qualitative analysis).
Regarding claim 12, Tang et al. and Ramirez Sabag et al. further disclose the process further comprising a treatment of an aqueous phase, a treatment of an organic phase and a chromatographic method (Tang et al.: C.3:L.59-62; C.4:L.31-68 tracer concentration at different phases; Ramirez Sabag et al.: C.5:L.13-31; C.6:L.16-54).

Allowable Subject Matter
Claims 2-3 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-3 and 9, the closest prior art references are:
Tang et al. – which discloses a method for determining residual oil in an oil well (Tang et al.: Abstract) including the use of two water soluble tracers having different partition coefficients in oil (Abstract).  However, Tang et al. fails to disclose a real time analysis system, it fails to disclose analysis equipment associated with two vehicles which have been joined together, and it fails to disclose an oscilloscope and electronic equipment used for the analysis (claim 2) or centrifuge or gas cylinders/cylinders (claims 3 & 9).

    PNG
    media_image2.png
    464
    635
    media_image2.png
    Greyscale

Ramirez Sabag et al. – which discloses an integral analysis method of inter-well tracer tests (Ramirez Sabag et al.: Fig. 1; Abstract) including an online measurement system (SML) capable of measuring the concentration of tracer in real time (C.5:L.15-31) utilizing radioactive tracers (C.15:L.13-16 Cobalt 57 tracer).  However, Ramirez Sabag et al. fails to disclose chemical tracers, it fails to disclose analysis equipment associated with two vehicles which have been joined together, and it fails to disclose an oscilloscope and electronic equipment used for the analysis (claim 2) or centrifuge or gas cylinders/cylinders (claims 3 & 9).

    PNG
    media_image3.png
    538
    758
    media_image3.png
    Greyscale

Henry et al. – which discloses a mobile All Hazards Receipt Facility (AHRF) for rapid screening and assessment of hazardous materials (Henry et al.: Fig. 1; Abstract; C.1:L.18-50) including a trailer (Fig. 1) and a full working laboratory (Fig. 1; C.3:L.11-37) which may be attached to a base vehicle and be configured to be transportable over most major roads (C.3:L.60-C.4:L.17).  However, Henry et al. fails to disclose specific radiochemical and chromatographic analysis of tracers, it fails to disclose radioactive tracers, it fails to disclose chemical tracers, and it fails to disclose an oscilloscope and electronic equipment used for the analysis (claim 2) or centrifuge or gas cylinders/cylinders (claims 3 & 9).

    PNG
    media_image4.png
    430
    666
    media_image4.png
    Greyscale

Tomich et al. (US Pat. 3,902,362) – which discloses measuring fluid drift and immobile phase saturation in wells (Tomich et al.: Fig. 1; Abstract) utilizing chromatographic separation of two tracers having significantly different partition coefficients (Abstract) including the chemical tracer ethanol (claim 7) and radioactive isotope tracers (claim 8).  However, Tomich et al. fails to disclose a real time analysis system, it fails to disclose analysis equipment associated with two vehicles which have been joined together, and it fails to disclose an oscilloscope and electronic equipment used for the analysis (claim 2) or centrifuge or gas cylinders/cylinders (claims 3 & 9).

    PNG
    media_image5.png
    200
    422
    media_image5.png
    Greyscale


Crean (US Pat. 6,290,284) – which discloses a travel trailer with extendable two level bathroom and bedroom (Crean: Figs. 1-2A; Abstract).  However, Crean fails to disclose radiochemical and chromatographic analysis of tracers, it fails to disclose radioactive tracers, it fails to disclose chemical tracers, and it fails to disclose an oscilloscope and electronic equipment used for the analysis (claim 2) or centrifuge or gas cylinders/cylinders (claims 3 & 9).

    PNG
    media_image6.png
    486
    711
    media_image6.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a system (claim 1) or process (claim 7) for radiochemical and chromatographic analysis of tracers (Fig. 6), in situ and in real time, comprising: a first section A having one or more radioactive tracers (claim 1)/a first subprocess A for analyzing one or more radioactive tracers (claim 7) wherein the first section A and the second section B are associated (claim 1) or the first subprocess A and the second subprocess B are performed in (claim 7) in two vehicles which have been joined together (Figs. 1 & 5) wherein the first section A includes computer equipment and software designed to carry out an analsis is of results obtained from radioactive tracers in well, an online measurement system, equipment to obtain tracer data, an oscilloscope and electronic equipment for the analysis, and wireless communication for receiving and sending analysis information (claim 2), or wherein the second section B includes a fume extraction hood, ventilation equipment, support centrifuges for phase separation, an emergency shower, gas cylinders, and a chromatograph (claim 3) or the process of second subprocess B utilizing equipment from second section B (claim 9), in combination with the other claimed elements.  

    PNG
    media_image7.png
    613
    768
    media_image7.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884